                                          Case 4:17-cr-00530-YGR Document 21 Filed 02/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          CASE NO. 4: 17-cr-530-YGR

                                   8                  Plaintiff,                            ORDER DENYING MOTION WITHOUT
                                                                                            PREJUDICE
                                   9            vs.
                                                                                            Re: Dkt. No. 19
                                  10     IRENE ALINA MICHELL,
                                  11                  Defendant.

                                  12          Defendant Irene Alina Michell has filed a motion for a compassionate release sentence
Northern District of California
 United States District Court




                                  13   reduction under 18 U.S.C. section 3582(c)(1)(A). (Dkt. No. 19.) On January 26, 2018, this Court
                                  14   sentenced Ms. Michell to an 18-month term on one count of escape from federal custody, 18
                                  15   U.S.C. § 751, 18 U.S.C. § 4082(a). (Dkt. No. 16.) The term of imprisonment was ordered to run
                                  16   consecutively to the 132-month term of imprisonment ordered by the District of Montana in
                                  17   Docket CR 13-105-GF-BMM-01 on May 1, 2014. (Id.) The federal Bureau of Prisons website
                                  18   indicates that Ms. Michell’s current anticipated release date is March 18, 2024.
                                  19          It appears from the records before the Court that Ms. Michell has completed the term of the
                                  20   sentence imposed by this Court, and that the sentence upon which she remains in custody is the
                                  21   132-month term ordered by the District of Montana. A motion to reduce that sentence must be
                                  22   made to the court that imposed it. 18 U.S.C. § 3582(c).
                                  23          Therefore, Ms. Michell’s request for compassionate release sentence reduction is DENIED
                                  24   without prejudice to refiling the request with the sentencing court in the District of Montana.
                                  25          This Order terminates Docket No. 19.
                                  26          IT IS SO ORDERED.
                                  27   Dated: February 12, 2021
                                                                                                YVONNE GONZALEZ ROGERS
                                  28
                                                                                               UNITED STATES DISTRICT JUDGE
